Title: To Thomas Jefferson from John Beckley, 22 November 1803
From: Beckley, John
To: Jefferson, Thomas


               
                  Sir,
                  Washington, 22d: November 1803.
               
               Permit me, on behalf of my brother in law, Mr: Isaac Prince, now residing in the Island of Saint Bartholomew, and carrying on business there as a Merchant, to present to your consideration, his application & pretensions for the appointment of Consul or Commercial Agent for the Swedish Island of Saint Bartholomew, and the three Danish Islands of Santa Cruz, Saint Thomas, and Saint Johns.
               This application, Sir, is offered, equally, on the ground of the well known wish of Merchants and others of those Islands having Commercial intercourse with the United States, and of the approbation and consent of the respective Consul and ‘Charge des affairs’ of Sweden and Denmark, now residing here, who are not only desirous of such an Arrangement, but have assured me, that your Authorization to whomsoever given, will be promptly recognized by the Authorities of those Islands, and that they will respectively apply to their Courts for Exequators to confirm the same. In respect to Mr: Prince, it is within my own knowledge to say that to much intelligence and Capacity in Commercial affairs, he unites an unblemished reputation and well established Credit, and is the Son of an old and Meritorious Revolutionary Whig, now no more, who, to the most excellent of private Characters, added an integrity of adherence to his public principles, which produced to him a deprivation by the Enemy, of all his property, and a painful imprisonment of Eight Months, on board of a loathsome prison ship at New York, by which he was prevented from leaving to his Children, other inheritance than his own pure integrity of Character.
               Perhaps, Sir, it may not be improper to add that I have communicated to the Secretary of State, on behalf of Mr: Prince, the inducements to this application as herein stated.
               With great personal attachment and esteem, I am, Sir, Your most obedt: Servt:
               
                  John Beckley
               
            